Appellee, John H. Dowdall, filed his petition for a writ ofmandamus in the circuit court of Greene county against appellants, Gilbert K. Hutchens, Leven M. Dowdall and W.F. Dowdall. Appellants filed a demurrer to the petition, which was sustained by the court. Appellee elected to stand by his petition, and judgment was rendered by the court that the petition be dismissed. From this judgment appellee appealed to the Appellate Court for the Third District, where the judgment of the circuit court was reversed and the cause remanded to the circuit court, with directions to overrule the demurrer and require appellants to answer the petition. The Appellate Court granted a certificate of importance and allowed an appeal to this court.
A review of the judgments, orders and decrees of the Appellate Court by this court can only be had where any such judgment, order or decree of the Appellate Court is a final order. A final order is such a judgment, order or decree as finally disposes of the merits of the case in such manner that no further proceedings can be had in the lower court except to carry into effect the mandate of the Appellate Court. (People v. Brown, 272 Ill. 146; People v. Board of Education, 275 id. 195.) A judgment of the Appellate Court reversing a judgment of the circuit court and remanding the cause to that court, with directions to overrule a demurrer, is not a final judgment, and the Appellate Court in such case has no power to allow an appeal and grant a certificate of importance. Wolkau
v. Wolkau, 299 Ill. 176; People v. Brown, supra; People v.Board of Education, supra.
The appeal in this case was improvidently granted and must be dismissed.
Appeal dismissed.
Mr. JUSTICE JONES took no part in this decision. *Page 328